Citation Nr: 1412729	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracic spine compression fracture with chronic lumbar strain.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI).

3.  Entitlement to an initial rating in excess of 20 percent for muscle group XVII injury with left iliac fracture, residuals of gunshot wound to left pelvis and left buttock.  

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to August 2008.  He is in receipt of several citations that denote participation in combat, to include a Purple Heart and a Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The record currently before the Board consists of paper claims files and an electronic file known as Virtual VA.

The Veteran submitted additional evidence directly to the Board in June 2012, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013).  

The Board notes that the issue of entitlement to a TDIU as a result of the service-connected thoracic spine compression fracture with chronic lumbar strain was raised in a June 2012 statement from the Veteran's attorney.  Since entitlement to a TDIU is an element of a claim for increased rating, that issue has been included as listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a rating in excess of 10 percent for scar, residuals of gunshot wound to left pelvis, to include whether a separate rating is warranted for sensory loss to the skin around the gunshot wound scar; and entitlement to service connection for an injury to muscle group XVIII, have been raised by the record, see June 2012 attorney statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over these issues, they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased initial ratings for his service-connected PTSD: residuals of TBI; muscle group XVII injury; and thoracic spine compression fracture with chronic lumbar strain, reporting that he still suffers from these injuries and will never return to the type of physical condition or mental capacity he was once accustomed to; that the injuries are painful and cause many sleepless nights and many tirades in his personal life; that the injuries have diminished his quality of life exponentially; that he has begun experiencing a recurring dream that is very troublesome; that there is deep tissue damage and massive muscle tissue was removed from his left buttock that cannot be regenerated and causes him awkward pain and stiffness and the destruction of his abilities in daily life; and that his back pain has become the most painful, exasperating and restrictive injury as the pain now radiates up and down his back often causing lower back pain and a numb, tingling sensation that runs up his spine and into the right side of his neck/head.  See June 2010 notice of disagreement.  

In a June 2012 statement, the Veteran's attorney asserts that the Veteran is entitled to a 70 percent rating for his PTSD; to a 40 percent rating for the residuals of TBI, as well as separate 30 and 10 percent ratings, respectively, for headaches and tinnitus as residuals associated with his TBI; to a 50 percent rating for his muscle group XVII injury; and to separate ratings for nerve damage associated with his back injury and/or gunshot wound.  As noted in the Introduction, the attorney has also raised the issue of entitlement to a TDIU as a result of the service-connected thoracic spine compression fracture with chronic lumbar strain.  

Given the assertions raised and the fact that the Veteran's service-connected disabilities were last examined in August 2010, more contemporaneous VA examinations are needed to ascertain their current severity.  The examination scheduled in conjunction with the Veteran's service-connected thoracic spine compression fracture with chronic lumbar strain and muscle group XVII injury is important to ascertain whether the Veteran has any neurological impairment and, if so, whether it is the result of either of those service-connected disabilities.  The examination scheduled in conjunction with the Veteran's service-connected residuals of TBI is important in ascertaining whether the Veteran has residuals other than headaches and tinnitus that can be used to evaluate that disability.

As the claims are being remanded for the foregoing reasons, more recent VA treatment records should be obtained and the Veteran should be asked if he has received any non-VA treatment related to any of his service-connected disabilities.

Regarding the issue of entitlement to a TDIU, the Veteran should be sent a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013), and an appropriate VA examination should be scheduled.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the Veteran and his representative that informs him of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's treatment records from the Columbia VAMC, dated since July 2010.  

3.  Ask the Veteran if he has received any non-VA treatment related to any of his service-connected disabilities.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected thoracic spine compression fracture with chronic lumbar strain.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  The examiner is to identify all residuals attributable to the Veteran's service-connected thoracic spine compression fracture with chronic lumbar strain.  

The examiner is to report the range of motion measurements for the thoracic and lumbar spine segments in degrees.  Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine and left ankle are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner is to identify any nerve(s) affected by the Veteran's service-connected thoracic spine compression fracture with chronic lumbar strain and discuss the extent, if any, of paralysis of the nerves involved.  

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, as a result of his thoracic spine compression fracture with chronic lumbar strain.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected thoracic spine compression fracture with chronic lumbar strain renders him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, it should be so stated.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other non-service-connected disorder, the examiner should state this in the report.  The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders and specifically indicate whether the GAF designation incorporates impairment caused by any non-service-connected psychiatric disorder.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that with appropriate rationale.

6.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected muscle group XVII injury with left iliac fracture, residuals of gunshot wound to left pelvis and left buttock.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

The examiner is to identify all residuals attributable to the Veteran's service-connected muscle group XVII injury with left iliac fracture, residuals of gunshot wound to left pelvis and left buttock, to include specific discussion as to whether there is any nerve(s) affected by the Veteran's service-connected muscle group XVII injury with left iliac fracture, residuals of gunshot wound to left pelvis and left buttock, and, if so, the extent, if any, of paralysis of the nerves involved.  

The examiner must also provide a discussion as to whether there are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and whether tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, it should be so stated.

7.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of TBI, to include assessments of his cognitive, emotional/behavioral, and physical symptoms.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, it should be so stated.

8.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

9.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


